Cite as 2014 Ark. 335

                SUPREME COURT OF ARKANSAS
                                       No.   CR-14-390

                                                  Opinion Delivered July 31, 2014



                                                  PRO SE APPELLANT’S MOTION
WILLIAM EARL ROBINSON                             FOR APPOINTMENT OF COUNSEL
                    APPELLANT                     [PULASKI COUNTY CIRCUIT
                                                  COURT, NO. 60CR-12-2206]
V.
                                                  HONORABLE BARRY SIMS, JUDGE
STATE OF ARKANSAS
                                 APPELLEE
                                                  APPEAL DISMISSED; MOTION
                                                  MOOT.


                                      PER CURIAM


       On January 18, 2013, judgment was entered in the Pulaski County Circuit Court

reflecting that appellant William Earl Robinson had entered a negotiated plea of guilty to

negligent homicide. A sentence of 180 months’ imprisonment was imposed.

       On August 19, 2013, appellant filed in the trial court a pro se petition for

postconviction relief pursuant to Arkansas Rule of Criminal Procedure 37.1 (2013). The

petition was dismissed on the ground that it was not timely filed, and appellant lodged an

appeal in this court from the order. Now before us is appellant’s motion for appointment of

counsel. We dismiss the appeal, as it is evident from the record that appellant could not

succeed on appeal. This court will not permit an appeal from an order that denied a petition

for postconviction relief to go forward where it is clear that the appellant could not prevail.

Smith v. State, 2013 Ark. 422 (per curiam); Murphy v. State, 2013 Ark. 243 (per curiam). The
                                    Cite as 2014 Ark. 335

motion is rendered moot by the dismissal of the appeal.

       Arkansas Rule of Criminal Procedure 37.2(c) requires that, when an appellant entered

a plea of guilty, a petition under the Rule must be filed in the trial court within ninety days

of the date of entry of judgment. Ark. R. Crim. P. 37.2(c)(i). Appellant filed his petition 213

days after the judgment had been entered. The time limitations imposed in Rule 37.2(c) are

jurisdictional in nature, and, if they are not met, a trial court lacks jurisdiction to grant

postconviction relief. Ussery v. State, 2014 Ark. 186 (per curiam); Talley v. State, 2012 Ark.
314 (per curiam); Benton v. State, 325 Ark. 246, 925 S.W.2d 401 (1996) (per curiam). The

petition before the trial court was not timely filed as to the judgment-and-commitment order;

thus, the trial court lacked jurisdiction to grant the relief sought. When the lower court lacks

jurisdiction, the appellate court also lacks jurisdiction. Green v. State, 2014 Ark. 115 (per

curiam).

       Appeal dismissed; motion moot.

       William Earl Robinson, pro se appellant.

       No response.




                                               2